DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 12/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  change “obtaining” in line 1 to “the obtaining” and “beams of transmissions” in line 2 to “beams related to transmissions” and “the at least one first” in lines 6-7 to “the one or more first” and suggested to change “the beam” in lines 5-7 to “the respective beam”.  Appropriate correction is required.
Claim(s) 3 is/are objected to because of the following informalities:  change “obtaining” in line 1 to “the obtaining”.  Appropriate correction is required.
Claim(s) 4 is/are objected to because of the following informalities:  change “reducing” in line 2 to “the reducing” .  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities:  change “obtaining” in line 2 to “the obtaining” and “the at least one first” in line 5 to “the one or more first” and “RSPR” in line 8 to “RSRP”.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  change “reducing” in line 2 to “the reducing” and “the selection” in line 15 to “the beam selection”.  Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities:  change “obtaining” in line 3 to “the obtaining”.  Appropriate correction is required.
Claim(s) 8 is/are objected to because of the following informalities:  change “reducing” in line 1 to “the reducing” .  Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities:  change “(UE)” in line 4 to “(UEs)”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  change “the at least one first” in lines 6-7 to “the one or more first” and suggested to change “the beam” in lines 5-7 to “the respective beam”.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  change “the at least one first” in line 5 to “the one or more first” and “Power” in line 8 to “Power (RSRP)”.  Appropriate correction is required.
Claim(s) 16 is/are objected to because of the following informalities:  change “the selection” in line 15 to “the beam selection”.  Appropriate correction is required.
Claim(s) 17-18 is/are objected to because of the following informalities:  change “network” in line 3 of claim 17 and lines 1-2 of claim 18 to “the network”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 and 11-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the number of beams related to transmissions between the network node and the one or more first UEs" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Claims 9 and 11 recite similar limitations of claim 1 and are thus rejected under similar rationale. Claims 12-18 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale.
Regarding claim 1, it is unclear what “the number of beams” in line 11 is referring to since there are “a number of beams for transmissions between the network node and respective one or more first user equipments (UEs) and a second UE” and “the number of beams related to transmissions between the network node and the one or more first UEs”. Claims 2-8 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Claims 9 and 11 recite similar limitations of claim 1 and are thus rejected under similar rationale. Claims 12-18 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale.
Regarding claim 3, it is unclear what “the data quality metrics” in line 4 is referring to since there are “data quality metrics per beam” in claim 2 and “number of beams” in claim 1.
Regarding claim 4, it is unclear what “the number of beams” in lines 4 and 6-7 are referring to since there are “a number of beams for transmissions between the network node and respective one or more first user equipments (UEs) and a second UE” and “the number of beams related to transmissions between the network node and the one or more first UEs” in claim 1.
Claim 5 recites the limitation "the relative power" and “the cyclic prefix” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation and “the number of beams between the network node and the second UE” in line 3 and "the transmission occurrence of reference signals" in line 6 and “the power of reference signals” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, it is unclear what “the RSRP measure” in lines 11-12 is referring to since there are “a…RSRP, measure per beam” in claim 6 and “number of beams” in claim 1.
Claim 8 recites the limitation and “the number of beams between the network node and the second UE” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it is unclear what “the number of beams” in line 6 is referring to since there are “a number of beams for transmissions between the network node and respective one or more first user equipments (UEs) and a second UE” and “the number of beams related to transmissions between the network node and the one or more first UEs” in claim 1.
Regarding claim 13, it is unclear what “the data quality metrics” in line 4 is referring to since there are “data quality metrics per beam” in claim 12 and “number of beams” in claim 11.
Claim 14 recites the limitation and “the number of beams between the network node and the second UE” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it is unclear what “the number of beams” in line 5 is referring to since there are “a number of beams for transmissions between the network node and respective one or more first user equipments (UEs) and a second UE” and “the number of beams related to transmissions between the network node and the one or more first UEs” in claim 11.
Claim 15 recites the limitation "the relative power" and “the cyclic prefix” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the number of beams between the network node and the second UE” in line 3 and "the transmission occurrence of reference signals" in line 6 and “the power of reference signals” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, it is unclear what “the RSRP measure” in lines 12 is referring to since there are “a…(RSRP) measure per beam” in claim 16 and “number of beams” in claim 11.
Claim 18 recites the limitation and “the number of beams between the network node and the second UE” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, it is unclear what “the number of beams” in line 6 is referring to since there are “a number of beams for transmissions between the network node and respective one or more first user equipments (UEs) and a second UE” and “the number of beams related to transmissions between the network node and the one or more first UEs” in claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 11-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because although claim 11 is directed to a network node, which is a machine, claim 11 does not indicate that the network node/machine comprises any parts like a processor. MPEP 2106.03 recites “A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices."”. Claims 12-18 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale. It is suggested to add a part that performs the claimed functionalities of the network node.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 9, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140314167 by Jeong et al. (hereinafter Jeong) (IDS filed 12/31/2020) and in view of US 20170310509 by Qian et al. (hereinafter Qian).

Regarding claim 1, Jeong teaches a method performed by a network node for reducing Inter-Symbol Interference (ISI) in a wireless communications network, which network node provides a number of beams for transmissions between the network node and respective one or more first user equipments (UEs) and a second UE (fig. 1a, shows a base station and mobile stations in a mobile communication system and the base station provides a number of beams for transmission between the base station and the mobile stations), the method comprising: 
obtaining measures of ISI per beam out of the number of beams related to transmissions between the network node and the one or more first UEs (¶ 50, Each mobile station measures a time difference in signal delay time between the beams…Specifically, the mobile station measures a reference signal for each of the Tx beams transmitted by the base station. Thereafter, the mobile station sets a reference time point (time point of 0) to a time point at which the mobile station receives a specific Tx beam (a beam having the most excellent (best) signal quality or a beam received at an earliest time point) and measures respective signal reception time points with respect to effective Tx beams other than the specific Tx beam to calculate and digitize respective delay values; ¶ 51, the mobile station transmits information about effective base-station transmission beams along with information about a difference in delay time between the beams, the base station receives the two pieces of information and may only select beams in which a difference in delay time between the transmission beams is smaller than a time threshold value; ¶ 102, base station receives information (indicating a difference in arrival time) about a difference in delay time between effective Tx beams in each mobile station from the each mobile station. Since each mobile station periodically transmits…the mobile station may transmit information about the difference in delay time between the effective Tx beams together when transmitting information about effective Tx beams; ¶ 62, inter-symbol interference which are caused due to a difference in arrival time between a plurality of Tx beam signals); 
and reducing the ISI in the wireless communications network by obtaining a beam for transmission between the network node and the second UE, which beam is selected out of the number of beams by taking the obtained measures of ISI per beam into account (¶ 103, base station performs beam assignment so as to prevent degradation in signal quality in each mobile station by using information about a difference in delay time between the effective Tx beams on the each mobile station which is received from the each mobile station when performing hybrid beamforming or beam switching; ¶ 52, base station uses the feedback information received from the mobile station during hybrid beamforming or beam switching. That is, when the terminal transmits information about effective base-station Tx beams along with information about a difference in delay time between the beams, the base station receives the two pieces of information and may only select beams in which a difference in delay time between the transmission beams is smaller than a threshold time value upon hybrid beamforming and beam switching; ¶ 47, when selecting effective Tx beams from a transmitter apparatus (for example, a base station), a receiver apparatus (for example, a mobile station) transmits information about a difference between beam paths to the transmitter apparatus in advance, thereby figuring out a problem caused by the difference in signal reception delay time dependent on the difference between beam paths and assigning beams so as to prevent the problem; ¶ 97, a problem of ISI may be caused due to beam switching as illustrated in FIG. 13E. In order to prevent the above problem, the beam #7 having the relatively large delay time is assigned later and the beam #1 having a relatively small delay time is assigned first as illustrated in FIG. 13D, thereby preventing occurrence of ISI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong’s teachings with Jeong’s one or more other embodiment’s teachings. The motivation is improving performance during hybrid beamforming and beam switching (Jeong ¶ 122). 
	Although Jeong teaches obtaining measures of ISI per beam out of the number of beams related to transmissions between the network node and the one or more first UEs, Jeong does not explicitly disclose during a time period, obtaining measures of ISI per beam out of the number of beams related to transmissions between the network node and the one or more first UEs.
	Qian in the same or similar field of endeavor teaches during a time period, obtaining measures of ISI (¶ 100-103). By modifying Jeong’s teachings of obtaining measures of ISI per beam out of the number of beams related to transmissions between the network node and the one or more first UEs with Qian’s teachings of during a time period, obtaining measures of ISI, the modification results in during a time period, obtaining measures of ISI per beam out of the number of beams related to transmissions between the network node and the one or more first UEs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong’s teachings with Qian’s above teachings. The motivation is improving the link reliability (Qian ¶ 50). Known work in one field of endeavor (Qian prior art) may prompt variations of it for use in either the same field or a different one (Jeong prior art) based on design incentives (improving link reliability) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 2, the combination teaches the method of claim 1, wherein obtaining measures of ISI per beam out of the number of beams of transmissions between the network node and the one or more first UEs comprises: obtaining measures of data quality metrics per beam (Jeong ¶ 51, mobile station transmits the channel quality index (CQI) measured with respect to each of the effective Tx beams to the base station as feedback information. That is, when the mobile station transmits information about effective base-station transmission beams along with information about a difference in delay time between the beams, the base station receives the two pieces of information. Examiner correspond CQI and a difference for a beam to the data quality metrics), the data quality metrics per beam being associated with respective any one or more out of: estimate of direction of the beam, estimate of distance to one of the at least one first UEs using the beam (Jeong ¶ 64, propagation distance of path 1 to a specific mobile station is three times the propagation distance of path 2 to the specific mobile station…It is assumed that path 1 is a line of sight (LOS) path through which a signal is directly transmitted without any reflection, and path 2 is a path through a signal is transmitted to the mobile station by passing through a distance three times longer than path 1 due to diffraction and reflection; ¶ 66, distance of 115.47 m of path 1; ¶ 35, two different downlink transmit (Tx) beam paths #1…through a downlink signal is received by a MS1), and estimates of geographic position of one of the at least one first UEs using the beam.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jeong’s one or more other embodiment’s teachings. The motivation is improving performance during hybrid beamforming and beam switching (Jeong ¶ 122). 

Regarding claim 4, the combination teaches the method of claim 1, wherein reducing the ISI in the wireless communications network by obtaining the beam for transmission between the network node and the second UE, which beam is selected out of the number of beams by taking the obtained measures of ISI per beam into account is performed by: obtaining the selected beam from a group of one or more beams out of the number of beams, wherein each beam in the group of one or more beams has a measure of ISI that is below a first threshold (Jeong ¶ 61, base station may use Tx beams belong to one group for hybrid beamforming, beam switching, or the like; ¶ 52, the base station receives the two pieces of information and may only select beams in which a difference in delay time between the transmission beams is smaller than a threshold time value upon hybrid beamforming and beam switching; ¶ 57, it is possible to group effective Tx beam signals in which a difference in arrival time between adjacent Tx beam signals is smaller than a preset threshold value among effective Tx beam signals).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jeong’s one or more other embodiment’s teachings. The motivation is improving performance during hybrid beamforming and beam switching (Jeong ¶ 122). 

Regarding claim 9, Jeong teaches a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions, which when executed by a processor, cause the processor to perform (Jeong ¶ 12 and 123) the method of claim 1 (see rejection of claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong’s teachings with Jeong’s one or more other embodiment’s teachings. The motivation is improving performance during hybrid beamforming and beam switching (Jeong ¶ 122). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong’s teachings with Qian’s above teachings shown in the rejection of claim 1. The motivation is improving the link reliability (Qian ¶ 50). Known work in one field of endeavor (Qian prior art) may prompt variations of it for use in either the same field or a different one (Jeong prior art) based on design incentives (improving link reliability) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 11, Jeong teaches a network node for reducing Inter-Symbol Interference (ISI) in a wireless communications network, which network node is adapted to provide a number of beams for transmissions between the network node and respective one or more first user equipments (UE) and a second UE (fig. 1a, shows a base station and mobile stations in a mobile communication system and the base station provides a number of beams for transmission between the base station and the mobile stations), the network node being configured to: 
obtain measures of ISI per beam out of the number of beams related to transmissions between the network node and the one or more first UEs (¶ 50, Each mobile station measures a time difference in signal delay time between the beams…Specifically, the mobile station measures a reference signal for each of the Tx beams transmitted by the base station. Thereafter, the mobile station sets a reference time point (time point of 0) to a time point at which the mobile station receives a specific Tx beam (a beam having the most excellent (best) signal quality or a beam received at an earliest time point) and measures respective signal reception time points with respect to effective Tx beams other than the specific Tx beam to calculate and digitize respective delay values; ¶ 51, the mobile station transmits information about effective base-station transmission beams along with information about a difference in delay time between the beams, the base station receives the two pieces of information and may only select beams in which a difference in delay time between the transmission beams is smaller than a time threshold value; ¶ 102, base station receives information (indicating a difference in arrival time) about a difference in delay time between effective Tx beams in each mobile station from the each mobile station. Since each mobile station periodically transmits…the mobile station may transmit information about the difference in delay time between the effective Tx beams together when transmitting information about effective Tx beams; ¶ 62, inter-symbol interference which are caused due to a difference in arrival time between a plurality of Tx beam signals); 
and reduce the ISI in the wireless communications network by obtaining a beam for transmission between the network node and the second UE, which beam is selected out of the number of beams by taking the obtained measures of ISI per beam into account (¶ 103, base station performs beam assignment so as to prevent degradation in signal quality in each mobile station by using information about a difference in delay time between the effective Tx beams on the each mobile station which is received from the each mobile station when performing hybrid beamforming or beam switching; ¶ 52, base station uses the feedback information received from the mobile station during hybrid beamforming or beam switching. That is, when the terminal transmits information about effective base-station Tx beams along with information about a difference in delay time between the beams, the base station receives the two pieces of information and may only select beams in which a difference in delay time between the transmission beams is smaller than a threshold time value upon hybrid beamforming and beam switching; ¶ 47, when selecting effective Tx beams from a transmitter apparatus (for example, a base station), a receiver apparatus (for example, a mobile station) transmits information about a difference between beam paths to the transmitter apparatus in advance, thereby figuring out a problem caused by the difference in signal reception delay time dependent on the difference between beam paths and assigning beams so as to prevent the problem; ¶ 97, a problem of ISI may be caused due to beam switching as illustrated in FIG. 13E. In order to prevent the above problem, the beam #7 having the relatively large delay time is assigned later and the beam #1 having a relatively small delay time is assigned first as illustrated in FIG. 13D, thereby preventing occurrence of ISI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong’s teachings with Jeong’s one or more other embodiment’s teachings. The motivation is improving performance during hybrid beamforming and beam switching (Jeong ¶ 122). 
	Although Jeong teaches obtain measures of ISI per beam out of the number of beams related to transmissions between the network node and the one or more first UEs, Jeong does not explicitly disclose during a time period, obtain measures of ISI per beam out of the number of beams related to transmissions between the network node and the one or more first UEs.
	Qian in the same or similar field of endeavor teaches during a time period, obtaining measures of ISI (¶ 100-103). By modifying Jeong’s teachings of obtain measures of ISI per beam out of the number of beams related to transmissions between the network node and the one or more first UEs with Qian’s teachings of during a time period, obtaining measures of ISI, the modification results in during a time period, obtain measures of ISI per beam out of the number of beams related to transmissions between the network node and the one or more first UEs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong’s teachings with Qian’s above teachings. The motivation is improving the link reliability (Qian ¶ 50). Known work in one field of endeavor (Qian prior art) may prompt variations of it for use in either the same field or a different one (Jeong prior art) based on design incentives (improving link reliability) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claims 12 and 14 recite similar limitations of claims 2 and 4, respectively and are thus rejected under similar rationale.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Qian and in further view of US 20170013582 by Takekawa et al. (hereinafter Takekawa).

Regarding claim 5, the combination teaches the method of claim 1.
Although the combination teaches obtaining measures of ISI per beam out of the number of beams related to transmissions between the network node and the one or more first UEs is further performed by a measure of the ISI per beam (see rejection of claim 1 above) and one of the at least one first UEs, the combination does not explicitly disclose estimating the ISI per beam based on any one out of: uplink transmissions from one of the at least one first UEs, collected measures of the relative power and path delay beyond the cyclic prefix per beam, and a comparison between measured Reference Signal Received Power (RSPR) and associated Channel Quality Indicator (CQI).
Takekawa in the same or similar field of endeavor teaches estimating ISI based on uplink transmissions from one of at least one first UEs (¶ 68, inter-symbol interference estimator 270 may be inputted sub-channel signals, assigned for the uplink communication of terminal station 3 after the initial ranging process, by sub-carrier de-allocator 247. Inter-symbol interference estimator 270 may estimate the inter-symbol interferences; fig. 9, shows inter-symbol interference estimator 270 receiving subsequent communication signal; ¶ 32, FIG. 9 is a block diagram showing an example of BB processing part of the timing offset estimation unit 209; ¶ 46, Base station 2 may include…timing offset estimator 209). By modifying the combination’s teachings of obtaining measures of ISI per beam out of the number of beams related to transmissions between the network node and the one or more first UEs is further performed by a measure of the ISI per beam with Takekawa’s teachings of estimating ISI based on uplink transmissions from one of at least one first UEs, the modification results in estimating the ISI per beam based on any one out of: uplink transmissions from one of the at least one first UEs, collected measures of the relative power and path delay beyond the cyclic prefix per beam, and a comparison between measured Reference Signal Received Power (RSPR) and associated Channel Quality Indicator (CQI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Takekawa’s above teachings. The motivation is adjusting transmission timing at a terminal station properly (Takekawa ¶ 23). Known work in one field of endeavor (Takekawa prior art) may prompt variations of it for use in either the same field or a different one (Jeong prior art) based on design incentives (adjusting transmission timing at a terminal station properly) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claim 15 recite similar limitations of claim 5 and is thus rejected under similar rationale.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Qian and in further view of US 20190342766 by Yanagisawa et al. (hereinafter Yanagisawa).

Regarding claim 6, the combination teaches the method of claim 1.
Although the combination teaches reducing the ISI in the wireless communications network by obtaining the beam for transmission out of the number of beams between the network node and the second UE, which beam is selected by taking the obtained measures of ISI per beam into account is performed by any one out of: reducing the transmission occurrence of reference signals in beams exhibiting ISI above a second threshold, and thereafter obtaining the beam by selecting it based on the reference signals when measured, reducing the power of reference signals in beams exhibiting ISI above a third threshold, and thereafter obtaining the beam by selecting it based on the reference signals when measured, obtaining a Reference Signal Received Power, RSRP, measure per beam, adjusting the RSRP measure based on the ISI measure per beam, and thereafter obtaining the beam by selecting it based on the adjusted RSRP measure, and a beam determination process based on the obtained measure of ISI per beam and thereafter obtaining the beam by selecting it based on the beam determination process (see rejection of claim 1), the combination does not explicitly disclose reducing the ISI in the wireless communications network by obtaining the beam for transmission out of the number of beams between the network node and the second UE, which beam is selected by taking the obtained measures of ISI per beam into account is performed by any one out of: reducing the transmission occurrence of reference signals in beams exhibiting ISI above a second threshold, and thereafter obtaining the beam by selecting it based on the reference signals when measured, reducing the power of reference signals in beams exhibiting ISI above a third threshold, and thereafter obtaining the beam by selecting it based on the reference signals when measured, obtaining a Reference Signal Received Power, RSRP, measure per beam, adjusting the RSRP measure based on the ISI measure per beam, and thereafter obtaining the beam by selecting it based on the adjusted RSRP measure, and determining a beam selection offset based on the obtained measure of ISI per beam and thereafter obtaining the beam by selecting it based on the selection offset.
Yanagisawa in the same or similar field of endeavor teaches a beam determination process involves determining a beam selection offset (¶ 153, base station 100 (beam selecting section 133) selects a transmit beam from among the plurality of candidate transmit beams, based on the offset value and identification information of a transmit beam selected in the past). By modifying the combination’s teachings of reducing the ISI in the wireless communications network by obtaining the beam for transmission out of the number of beams between the network node and the second UE, which beam is selected by taking the obtained measures of ISI per beam into account is performed by any one out of: reducing the transmission occurrence of reference signals in beams exhibiting ISI above a second threshold, and thereafter obtaining the beam by selecting it based on the reference signals when measured, reducing the power of reference signals in beams exhibiting ISI above a third threshold, and thereafter obtaining the beam by selecting it based on the reference signals when measured, obtaining a Reference Signal Received Power, RSRP, measure per beam, adjusting the RSRP measure based on the ISI measure per beam, and thereafter obtaining the beam by selecting it based on the adjusted RSRP measure, and a beam determination process based on the obtained measure of ISI per beam and thereafter obtaining the beam by selecting it based on the beam determination process with Yanagisawa’s teachings of a beam determination process involves determining a beam selection offset, the modification results in reducing the ISI in the wireless communications network by obtaining the beam for transmission out of the number of beams between the network node and the second UE, which beam is selected by taking the obtained measures of ISI per beam into account is performed by any one out of: reducing the transmission occurrence of reference signals in beams exhibiting ISI above a second threshold, and thereafter obtaining the beam by selecting it based on the reference signals when measured, reducing the power of reference signals in beams exhibiting ISI above a third threshold, and thereafter obtaining the beam by selecting it based on the reference signals when measured, obtaining a Reference Signal Received Power, RSRP, measure per beam, adjusting the RSRP measure based on the ISI measure per beam, and thereafter obtaining the beam by selecting it based on the adjusted RSRP measure, and determining a beam selection offset based on the obtained measure of ISI per beam and thereafter obtaining the beam by selecting it based on the selection offset.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yanagisawa’s above teachings. The motivation is enabling a terminal apparatus to identify a beam to be used by a base station while reducing radio resource use (Yanagisawa ¶ 13). Known work in one field of endeavor (Yanagisawa prior art) may prompt variations of it for use in either the same field or a different one (Jeong prior art) based on design incentives (enabling a terminal apparatus to identify a beam to be used by a base station while reducing radio resource use) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claim 16 recite similar limitations of claim 6 and is thus rejected under similar rationale.

Allowable Subject Matter
Claims 3, 7-8, 13 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20190132829 by Bhattad et al. discloses a base station determines if measured ISI at each of UEs satisfies a threshold (e.g., measured ISI equals or is less than a threshold) and reducing ISI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476